Scott, Judge,
delivered the opinion of the court.
1. The heirs of Eberius, by obtaining a decree for the legal title to the estate of which he died seized in equity, could not defeat nor affect the right of the administrator of Eberius to sell his equity in the land for the payment of the debts due by his intestate. This is no proceeding to invalidate the decree obtained by the heirs of Eberius, vesting them with the legal title to the land in controversy ; so far from it, it affirms the validity of that decree, and seeks a conveyance of the title obtained by it.
2. There is nothing in the answer which affects the purchasers under the administrator’s sale with notice of any irregularity-in that proceeding. The county court had jurisdiction of the subject matter of the suit. A decree for the sale of the land was regularly pronounced, and it is not competent for the heirs, in a collateral proceeding, to contest the truth of the facts on which the order of sale was made. They should haye appealed from the order, if it was not warranted by the circumstances. They cannot now gainsay the fact that the sale of the real estate was necessary for the payment of the debts. That matter has passed in rem judicatam and cannot now be con*461troverted but for fraud, to which it must be shown that the plaintiffs were privy. That an administrator, by a maladministration of the assets of an estate, had rendered a sale of the real estate necessary for the payment .of the debts, is no objection to the validity of a title acquired by a purchaser at such sale. A purchaser is not bound to maintain the truth of the facts on which an order of sale of the real estate of a decedent is based. With the concurrence of the other judges, the judgment will be affirmed.